PER CURIAM.
At the trial there appeared to be no dispute as to the worth of the services rendered within a year prior to the assignment for the benefit of creditors, and for that reason the opinion of Mr. Justice Jenks at Special Term does not discuss that branch of the case. The question which he treated in his exhaustive opinion we believe properly decided by the learned justice at Special Term, and we adopt th,e opinion delivered below on that branch of the case.
The appellant urges here that, upon the plaintiff’s own showing, part of the services rendered to the defendant’s assignor were performed prior to one year before the date of the assignment, in that some of the cucumbers of the crop of 1896 were bought and cured by him prior to the 25th of April, 1897, although shipped thereafter. Called in rebuttal and cross-examined by the defendant, the plaintiff testified, however, that “twenty-six car loads of pickles were bought, *842•cured, made, and shipped between April 25, 1897, and April 25,-1898,” the date of the assignment. Elsewhere in the evidence he said that the cars averaged 90 barrels to the car, and 350 pounds to the barrel. At 20 cents per 100 pounds for his work and services in connection with these 26 car loads, he appears to be entitled, for “services rendered within one year prior to the execution of such assignment” (Laws 1897, p. 772, c. 624, § 29), to the full sum demanded, after deducting the payments made to him by defendant’s assignor.
The judgment should be affirmed, with costs.